IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT PETROSUS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3966

B R FOODS, INC./ZENITH
INSURANCE,

      Appellees.

_____________________________/

Opinion filed June 1, 2017.

An appeal from an order of Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: January 14, 2015.

E. Taylor Davidson of DDBLAW, P.A., Lakeland, for Appellant.

Thomas F. Scully, Sarasota, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.